Citation Nr: 1108804	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  06-03 752A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a brain tumor with residual seizure disorder. 

2.  Entitlement to service connection for residuals of fractured ribs and a left shoulder disorder.

3.  Entitlement to service connection for osteoporosis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty as a member of the Merchant Marine during various periods of ocean going service between November 1944 to August 1945.  He also served on active duty with the Navy from September 1950 to July 1952.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions dated in October 2004 and September 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

In October 2009, the Board remanded the case for additional development.  It has since returned to the Board. 

The Veteran provided testimony at local RO hearings in August 2008 and March 2010.  Transcripts of these hearings are associated with the claims file. 

In November 2009, additional evidence was received at the Board.  On review, this appears to be copies of correspondence and supporting documents submitted since September 2009.  This evidence, however, is cumulative and/or duplicate of information already of record, and a remand to have the RO issue additional supplemental statement of the case would serve no useful purpose.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence is at least in equipoise as to whether a brain tumor with residual seizure disorder is related to the appellant's in-service exposure to non-ionizing radiation.  

2.  In October 1980, the Veteran fell out of bed following a seizure and injured his left shoulder; fractured ribs were not shown.  

3.  The preponderance of the evidence is against finding that osteoporosis is related to the appellant's active military service or events therein, to include exposure to non-ionizing radiation.  


CONCLUSIONS OF LAW

1.  A brain tumor with residual seizure disorder was incurred in-service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).  

2.  A left shoulder disorder was incurred as a result of the appellant's service connected seizure disorder.  38 U.S.C.A. §§ 1110, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.303, 3.310 (2010).  

3.  Residuals of fractured ribs were not incurred in-service, nor are they the result of or aggravated by a service connected disorder.  38 U.S.C.A. §§ 1110, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.303, 3.310.  

4.  Osteoporosis was not incurred in-service, nor is it the result of or aggravated by a service connected disorder.  38 U.S.C.A. §§ 1110, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.303.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in June 2004, June 2006, and February 2010 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  The Veteran was also provided notice of how disability ratings and effective dates are determined.  The claims were most recently readjudicated in the May 2010 supplemental statement of the case.  

VA fulfilled its duty to assist the Veteran.  The claims file contains available service treatment records, service personnel records, and private medical records.  The Veteran was provided VA examinations and medical opinions were obtained.  The Board acknowledges the December 2010 written brief presentation, wherein the representative argued that the May 2010 VA opinion addressing the brain tumor was inadequate and should be treated as non evidence.  As discussed below, service connection for a brain tumor with residual seizure disorder is granted herein and as such, an additional medical opinion is not required.  

As there is no evidence that any failure on the part of VA to provide notice or assistance reasonably affects the outcome of this case with regard to the issues decided herein, the Board finds that any due process failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Factual Background

The Veteran contends that the claimed disabilities are related to in-service exposure to non-ionizing radiation.  In a July 2004 statement, the Veteran reported that during his first period of service he operated and changed frequencies on transmitters with high frequency transmissions.  He also reported that during his second period of service, he was stationed at a communications center in Alaska that included many high frequency transmitters and a field of high frequency horizontal antennas.  He indicated that for two years he lived in a small house along side of the transmitter station in the antenna field.  

Throughout the appeal, the Veteran has provided testimony and statements consistent with the above information.  He also submitted various photographs showing the transmitter field and his living quarters.  

Service personnel records confirm the Veteran was a radio operator during his first period of active service.  Service records also show that during his second period of service, the Veteran was assigned to a military communications station with primary job classifications of radio operator, electronics technician, and communication equipment.  

Service treatment records are negative for the claimed disabilities.  

Lay statements of record indicate that the Veteran was a cook and an accountant following service discharge.  

Private medical records show that the Veteran was admitted to the hospital in October 1980.  He apparently had gone to bed and woke up with his arms shaking and fell off his bed.  He was transported to the hospital.  An orthopedic note includes a diagnosis of reduced dislocation left shoulder with minimally displaced fracture greater tuberosity left humerus.  During that hospitalization the Veteran underwent a left frontal craniotomy for a left frontal meningioma.  

The Veteran was admitted to another private hospital in November 1991 with thrombophlebitis.  At that time, it was noted that in 1980 he had a meningioma which had been preceded by seizures.  The meningioma had been removed.  The final diagnosis included "seizure, secondary to meningioma, postop."

The Veteran underwent a VA respiratory examination in July 2004.  Physical examination of the ribs revealed findings that were within normal limits.  There was a mass overlying the left lower anterior ribs which appeared to be a lipoma.  This was mobile and about eight centimeters in size.  X-rays of the chest and left ribs revealed no evidence of an acute rib fracture.  No chronic rib fracture residual was reported.

On VA bones examination in July 2004, the Veteran reported that he fell out of bed following a seizure and fractured his left arm.  The examiner noted that x-ray of the shoulder showed an old fracture with deformity of humeral head and degenerative joint disease.  The diagnosis was status post left shoulder fracture with a still partially frozen shoulder.  This was judged to be due, in part, to marked degenerative joint disease, due to the fracture.  

The Veteran underwent bone densitometry testing in January 2005.  The impressions were: (1) normal bone mineral density of the left hip and distal left forearm; and (2) compositely, the lumbar spine is at no risk for fracture, however, the L4 vertebral is osteopenic and focally is at increased risk for fracture.  

In June 2005, the Veteran requested an opinion from B.C., Ph.D.  Dr. B.C. responded that he would need to know the details of the Veteran's exposure so that the radiation density could be estimated.  Dr. B.C. stated that his "suspicion" was that the UHF transmitters might be the source of the ill health effects observed.  

A September 2006 statement from Dr. P.D. indicates that he had been the Veteran's physician for approximately four years and that over that period, he had reviewed the appellant's exposure to radio transmitters while stationed in Alaska.  Dr. P.D. indicated that the Veteran was diagnosed with osteopenia at the L4 vertebra in 2005.  Dr. P.D. also stated:

It is possible that [the Veteran's] exposure to electromagnetic radiation at that time in Alaska may have predisposed him to osteopenia and/or a brain tumor that he ultimately developed.  The duration of exposures certainly predisposed him to the harmful effects of this electromagnetic radiation.  I am not an expert in the field of electromagnetic radiation nor do I claim to have a superior knowledge of this field.  However, I do feel that such exposure would have predisposed [the Veteran] at that time to significant comorbid sequelae.

The Veteran underwent a VA neurological examination in November 2006.  He reported that a benign tumor was removed in 1980 and that there was no further recurrence of the tumor or seizures.  The diagnoses were (1) status post craniotomy for brain tumor surgery (left frontal meningioma removal) in 1980; and (2) history of single seizure, no recurrence so far.  Regarding the relationship between occupational hazard from electromagnetic field operator radiation exposure in service and the 1980 brain tumor, the examiner stated that the direct and causal relationship was not quite clear and not quite known at this point.  The examiner stated that he was not an electromagnetic field expert, could not provide any expertise on the electromagnetic field radiation, and was not able to give any definite opinion regarding the relationship.  He further stated that he had read the reports in the file but no report confirmed an exact relationship between the two.  The examiner noted that he would just say that he could not resolve the matter without mere speculation at this time.  

A November 2009 statement from Dr. P.D. again indicates that he was not an expert in the field nor did he have a superior knowledge of the field.  He felt, however, at least as likely as not that the Veteran's exposure to a significant amount of electromagnetic radiation possibly led to his development of a brain tumor and possibly osteopenia.  He further noted that the Veteran's post-service occupations were not harmful enough to cause the health problems noted and that "[i]t is hard to believe that the significant exposure that [the Veteran] had from living in a small wooden house, obviously without any proper insulation or protection from the transmitters radio waves, would not possibly have led to his brain tumor."  

A December 2009 statement from Dr. K.W. indicates that he had been the Veteran's urologist for the last five years.  He discussed the Veteran's reported exposure of living in a small house next to the transmitter station.  Dr. K.W. indicated that he was not an expert in the field of electromagnetic radiation and did not claim to have superior knowledge of the field.  Dr. K.W. felt, however, at least as likely as not, that the Veteran's exposure to significant amounts of electromagnetic radiation possibly led to the development of a brain tumor, and that the duration of exposure certainly predisposed the appellant to the harmful effects of electromagnetic radiation.  He indicated it was unlikely that the Veteran had troubling exposures during his other occupations.  In summary, Dr. K.W. opined that the Veteran's "exposure to transmitter radio waves without proper insulation or protection may have possibly led to his brain tumor."  

A December 2009 statement from Dr. S.L., a neurologist, indicates that he saw the Veteran in November 2009.  He noted the Veteran's history of working as an electronic technician in Alaska in the early 1950's and that he was in Alaska for approximately two years living in a small house near a large transmitter station within an antenna field connected to other transmitter stations.  The appellant reported a history of headaches for several years, dizziness, and he was ultimately noted to have a brain tumor.  Dr. S.L. noted no family history of a brain tumor.  Post-service, the Veteran worked as a waiter and an accountant.  Dr. S.L. then stated:

This patient has [a] history of meningioma resection.  Based on the facts that I reviewed and his history, it is my neuorological opinion, at least as likely as not, that I feel his exposure to electromagnetic radiation lead to the development of his cerebral meningioma, especially since there is no family history of brain tumor or any other risk factors that could be adequately determined by the facts at hand.

The Veteran underwent a VA bone examination in April 2010.  The examiner noted that a January 2005 bone densitometry study visualized no osteoporosis.  The diagnosis was osteopenia; no evidence of osteoporosis on bone dexa scan.  The examiner stated that non-ionizing radiation is not a known common cause of bone conditions, including osteopenia or osteoporosis.  Therefore, "it is less likely that his osteopenia [is] related to the military service which includes his work with radio transmitters and antennas."

The Veteran underwent additional VA neurological examination in May 2010.  This examination was accomplished by Dr. P.G., the same examiner who conducted the November 2006 examination.  The examiner noted that the claims file was not available.  The Veteran's past medical history was discussed.  The examiner commented:

There is no pertinent data available regarding the relationship between meningioma and the electromagnetic field of radiation exposure.  At this time I am not able to give a definite opinion for the casual relationship between electromagnetic field exposure and brain tumor the patient had.  I would state I cannot resolve this matter without mere speculation at this time.  If needed, he is advised to get another opinion from another neurologist or another related field of radiation.  

An August 2010 addendum by Dr. P.G. indicates that he could not say that it was at least as likely as not that the brain tumor with the residual seizure disorder was related to active military service and that based on a review of the claims file and accepted medical principles, and that it would be mere speculation to say that the condition is at least as likely as not due to the non ionizing radiation."

Analysis

Specific laws and regulations cover entitlement to service connection for conditions claimed to be due to exposure to ionizing radiation in service.  See 38 U.S.C.A. § 1112(c) (West 2002 & Supp. 2010); 38 C.F.R.  §§ 3.309(d), 3.311 (2010).  Notably, the Veteran neither contends, nor do the records show, in-service exposure to ionizing radiation.  Rather, he reports exposure to non-ionizing radiation.  Microwave-type non-ionizing radiation is not subject to review under the ionizing statute and regulations.  See Rucker v. Brown, 10 Vet. App. 67, 69-72 (1997).  

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection or service-connected aggravation for a present disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service connection may be granted on a presumptive basis for certain chronic diseases, such as tumors of the brain, if manifest to a compensable degree within one year following discharge from active military service.  38 C.F.R. §§ 3.307, 3.309(a) (2010).  

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  

As discussed, the Veteran reports living and working at a communications center in close proximity to numerous radio antennas and transmitters.  The Veteran is competent to describe his in-service job duties and his living conditions and the Board has no reason to doubt his credibility in this regard.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (appellant competent to testify regarding symptoms capable of lay observation).  

The Board acknowledges that exposure to non-ionizing radiation is not specifically confirmed in the Veteran's service records.  Notwithstanding, the Veteran's reports are consistent with the military assignments documented and he has submitted numerous articles and other research indicating that radio and transmission towers produce non-ionizing radiation.  As such, the Board concedes in-service non-ionizing radiation exposure.  

Brain tumor with residual seizure disorder

As noted, there is no evidence of a brain tumor or seizure disorder during service or evidence of a compensably disabling tumor within one year following discharge from active duty.  The evidence of record shows that the Veteran suffered a seizure in 1980, was admitted to the hospital, and at that time found to have a brain tumor.  

As illustrated in the factual background, the claims file contains numerous medical opinions addressing whether the Veteran's brain tumor is related to in-service non-ionizing radiation.  

In November 2006 and May 2010, the VA examiner indicated he could not render an opinion without resort to speculation.  In an August 2010 addendum, however, the same examiner indicated that he could not state, even on an at least as likely as not basis, that there was a relationship between the brain tumor and non-ionizing radiation.  While this initially appears to be a negative opinion, the examiner also  indicated that it would be mere speculation to state that the condition was at least as likely as not due to the non-ionizing radiation.  The examiner based his statement on a review of the claims file and accepted medical principles, but no further details or rationale were provided.  Accordingly, this statement is of limited probative value.  

The claims file also contains various private medical opinions.  On review, most of these opinions are phrased in speculative terms, such as "possible", "possibly" and "may have possibly".  Thus, they are considered of little probative value.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not," and is too speculative to establish medical nexus); see also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992) ("may or may not" language by physician is too speculative).  

The medical opinion provided by Dr. S.L., however, is not speculative.  This opinion states that, on an at least as likely as not basis, the Veteran's exposure to electromagnetic radiation led to his development of a cerebral meningioma.  The examiner discussed pertinent medical and family history and the opinion is supported by adequate rationale.  As such, it is considered probative.  

In this case, the cause of the Veteran's brain tumor and residual seizure disorder may never be known to a certainty.  Notwithstanding, and as discussed, the more probative evidence is in the Veteran's favor.  As the evidence is in at least in equipoise, service connection for a brain tumor with residual seizure disorder is warranted.  38 C.F.R. § 3.102.  

Residuals of fractured ribs and a left shoulder disorder

The Veteran injured his left shoulder postservice when he fell out of bed while having a seizure.  Evidence of record shows a current left shoulder disability.  Considering the decision granting entitlement to service connection for residuals of a brain tumor and seizure disorder, service connection for a left shoulder disability is warranted on a secondary basis.  See 38 C.F.R. § 3.310.  

The Board acknowledges the Veteran's statements that he also suffered broken ribs when he fell.  The Veteran is competent to report rib pain following his fall, and the Board acknowledges that a lay person is competent to identify simple conditions such as a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Notwithstanding, regardless of whether the Veteran is or is not competent to identify this condition, the appellant's statements are not supported by the evidence of record.  Review of contemporaneous hospital records indicates a dislocated left shoulder and multiple bruises, but does not include a diagnosis of fractured ribs or contain x-ray confirmation of such.  A note dated November 1, 1980 indicates the Veteran was experiencing left lower rib pain; however, chest x-ray showed a left lower lobe infiltrate and the picture was consistent with pneumonia.  As such, service connection for residuals of fractured ribs is denied.  

Osteoporosis

There is no evidence of osteoporosis during the appellant's active military service.  On review, it is unclear whether the Veteran currently has osteoporosis.  That is, a bone scan did not show osteoporosis and most recent VA examination indicated only osteopenia.  The Board acknowledges, however, that a July 2004 x-ray of the left shoulder revealed osteoporosis.  

The claims file contains opinions from Dr. P.D. dated in September 2006 and November 2009 that suggest exposure to electromagnetic radiation "may have" predisposed him to osteopenia and that it "possibly" led to osteopenia.  These statements are speculative and are not considered probative.  Bostain.  The claims file, however, also contains an April 2010 VA medical opinion indicating a negative relationship between osteopenia and military service.  In contrast to Dr. P.D., the examiner provided adequate rationale for the opinion and it is considered probative.  

On review, the preponderance of the evidence is against finding that the Veteran currently has osteoporosis that is related to active military service or events therein.  Accordingly, the claim is denied and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102 (2010).  



ORDER

Entitlement to service connection for residuals a brain tumor to include a seizure disorder is granted.  

Entitlement to service connection for a left shoulder disorder is granted.

Entitlement to service connection for residuals of fractured ribs is denied.  

Entitlement to osteoporosis is denied.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


